UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


THERESA JAMES,                                       )
Parent and Next Friend ofE.J., a minor               )
                                                     )
E.J.,                                                )
individually                                         )
                                                     )
               Plaintiffs,                           )
                                                     )
                   v.                                )   Civil Case No. 12-376 (RJL)
                                                     )
DISTRICT OF COLUMBIA                                 )
                                                     )
               Defendant.                            )


                                         fmm:ER
                             (June   CJ, 2013) (Dkts. ##10, 12)
      For the reasons set forth in the Memorandum Opinion entered this ;fd.;of         ,

June 2013, it is hereby

       ORDERED that defendant's Motion for Summary Judgment [Dkt. #12] is

GRANTED; and it is further

       ORDERED that plaintiffs' Motion for Summary Judgment [Dkt. #10] is

DENIED; and it is further




                                              1
ORDERED that the above-captioned case is DISMISSED with prejudice.


SO ORDERED.




                                      United States District Judge




                                2